DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nilsson EP 0442857 A1.
	Regarding claim 1, Nilsson discloses an apparatus for providing instillation therapy (or fluid delivery) with a negative-pressure source (abstract), the apparatus comprising: a canister (see figure 1 below); a reservoir of fluid disposed in the canister 

    PNG
    media_image1.png
    495
    535
    media_image1.png
    Greyscale

Figure 1: Annotated to show claimed features

Regarding claim 2, Nilsson discloses a diaphragm (24, see figure 8 and Col 5 line 54 – Col. 6 line 21) disposed in the canister, the diaphragm configured to divide the canister into a first chamber and a second chamber, wherein the reservoir of fluid is disposed in the second chamber (see figure 1 above).

Regarding claim 3, Nilsson discloses wherein a portion of the diaphragm is operable to compress the reservoir of fluid in response to the application of negative 

Regarding claim 5, Nilsson discloses the diaphragm comprises a moveable barrier (Col 5 line 54 – Col. 6 line 21 disclose the diaphragm is flexible sheeting).

Regarding claim 6, Nilsson discloses a negative-pressure port (or pipe 8) in fluid communication with the second chamber and configured to be coupled to a pump (Col 7 lines 11-27 disclose the pipe 8 is in fluid communication with the second chamber and the pump (1/3) which creates the negative pressure).

Regarding claim 7, Nilsson discloses a vent fluidly coupled to the first chamber (Col 5 line 54 – Col. 6 line 21, which discloses a joint or vent in the container that allows for air to enter the first chamber).

Regarding claim 8, Nilsson discloses a pressure sensing port (or pipe 8) fluidly coupled to the second chamber (Col 7 lines 11-27 disclose the pipe 8 (or port that is able to handle a set pressure) in fluid communication with the second chamber and the pump (1/3) which creates the negative pressure. Applicant has defined a sensing port as a tube having one lumen on page 18 and a pipe is tube with a lumen).

Regarding claim 9, Nilsson discloses wherein the reservoir of fluid is sealed in the canister (Col 5 line 54 – Col. 6 line 21 disclose the shells form a closed space and therefore the reservoir is sealed within the container ie the two shells that from the container).
	
Regarding claim 10, Nilsson discloses an apparatus for providing instillation therapy (or fluid delivery, abstract) comprising: a pump (Col 7 lines 11-27 pump (1/3) which creates the negative pressure); a cartridge (see figure 2 below) couple to the pump, the cartridge comprising: a canister having a first chamber and a second chamber (see figure 2 below); a reservoir of fluid disposed in the canister (see figure 2 below and Col. 5 lines 37-53), the reservoir of fluid being compressible in response to an application of negative pressure (Col 5 line 54 – Col. 6 line 21); and a fluid passage (see below) in fluid communication with the reservoir of fluid.

    PNG
    media_image2.png
    495
    535
    media_image2.png
    Greyscale

Figure 2: Annotated to show claimed features

Regarding claim 11, Nilsson discloses a diaphragm (24, see figure 8 and Col 5 line 54 – Col. 6 line 21) disposed in the canister, the diaphragm configured to divide the canister into a first chamber and a second chamber, wherein the reservoir of fluid is disposed in the second chamber (see figure 2 above).

Regarding claim 12, Nilsson discloses wherein a portion of the diaphragm is operable to compress the reservoir of fluid in response to the application of negative pressure (Col 5 line 54 – Col. 6 line 21), which discloses the diaphragm moves due to negative pressure).

Regarding claim 14, Nilsson discloses the diaphragm comprises a moveable barrier (Col 5 line 54 – Col. 6 line 21 disclose the diaphragm is flexible sheeting).

Regarding claim 15, Nilsson discloses a negative-pressure port (or pipe 8) in fluid communication with the second chamber and configured to be coupled to a pump (Col 7 lines 11-27 disclose the pipe 8 is in fluid communication with the second chamber and the pump (1/3) which creates the negative pressure).

Regarding claim 16, Nilsson discloses a vent fluidly coupled to the first chamber (Col 5 line 54 – Col. 6 line 21, which discloses a joint or vent in the container that allows for air to enter the first chamber).

Regarding claim 17, Nilsson discloses a pressure sensing port (or pipe 8) fluidly coupled to the second chamber (Col 7 lines 11-27 disclose the pipe 8 (or port that is able to handle a set pressure) in fluid communication with the second chamber and the pump (1/3) which creates the negative pressure. Applicant has defined a sensing port as a tube having one lumen on page 18 and a pipe is tube with a lumen).

Regarding claim 18, Nilsson discloses a calibrated orifice disposed in the fluid passage (Col 7 line 56- Col 8 line 20 discloses the chamber 7 holds a set amount of fluid ready to be dispensed); and an occluder fluid communication with the fluid passage (the non-return valve acts as an occluder to prevent fluid from returning to the reservoir Col 8 lines 11-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over  Nilsson EP 0442857 A1 as applied to claim 2 and claim 11 respectively above, and further in view of Diamond US 5211317.

Regarding claims 4 and 13, Nilsson fails to disclose the diaphragm comprises a piston.
Diamond teaches dispensing a fluid under pressure thereby being in a related field of endeavor as Nilsson. Diamond teaches movable barriers to expel fluid can be pistons or diagrams (Col. 1 lines 5-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have used either a diagram or piston as taught by Diamond in the device of Nilsson as the parts are known to have the same function and be interchangeable and applicant provides no criticality to one over the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/           Primary Examiner, Art Unit 3781